Petition for Writ of Mandamus Denied and Opinion filed March 27, 2003








Petition for Writ of Mandamus Denied and Opinion filed
March 27, 2003.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00317-CV
____________
 
IN RE ROBERT GANDY, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On March 18, 2003, relator
filed a petition for writ of mandamus in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221; see also Tex. R. App. P. 52.  In the petition, relator
asks that we compel the Hon. Mark Kent Ellis, presiding judge of the 351st
District Court in Harris County, to rule on his motion for a free copy of his
trial record for purposes of filing an application for writ of habeas corpus.
We deny relator=s petition for writ of mandamus.
 
PER CURIAM
 
Petition Denied
and Opinion filed March 27, 2003.
Panel consists of
Chief Justice Brister and Justices Fowler and Edelman.